UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-7649



MARCUS A. JOSEPH,

                                              Plaintiff - Appellant,

          versus

MICHAEL MOORE, Director; LAURIE F. BESSINGER,
Warden; R. ADAMS, Lieutenant, ASU Supervisor,
in their individual and official capacities,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-95-3516-2-17AJ)

Submitted:   March 13, 1997                 Decided:   March 19, 1997

Before HALL, ERVIN, and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus A. Joseph, Appellant Pro Se. Kevin Kendrick Bell, ROBINSON,
MCFADDEN & MOORE, P.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Joseph v. Moore, No. CA-95-
3516-2-17AJ (D.S.C. Oct. 3, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2